Case 4:20-cv-00624-ALM Document 10-1 Filed 10/08/20 Page 1 of 1 PageID #: 180




                            In the United States District Court
                             for the Eastern District of Texas
                                    Sherman Division

Adela Knight, Dan Lewallen, Paul            §
Meyer, Zhihong Tang, and Michael Wu,        §
                   Plaintiffs,              §
                                            §
v.                                          §
                                            §
Robinson Ridge Homeowners’                  §
Association, Inc., Alex Romero, Ben         §                Civil Action No.: 4:20-cv-624
(Benito) Gonzalez, Kacie Packer, Kim        §
Rivers, a/k/a Kimberly S. Wilson,           §                                        JURY
Candiss Young, and 4CSons Group, LLC,       §
d/b/a 4Sight Property Management,           §
                     Defendants.            §
                                            §
                                            §

 Order Granting Defendants’ Rule 12(b)(6) Motion to Dismiss with Brief in Support

     This Court is of the opinion that Defendants’ Rule 12(b)(6) Motion to Dismiss

Plaintiffs’ First Amended Complaint for failure to state a claim, with Brief in Support, is

with merit and should be GRANTED in all respects.

     It is therefore ORDERED that all claims and causes of action asserted by Plaintiffs

Adela Knight, Dan Lewallen, Paul Meyer, Zhihong Tang, and Michael Wu against

Defendants Robinson Ridge Homeowners’ Association, Inc., Alex Romero, Ben (Benito)

Gonzalez, Kacie Packer, Kimberly S. Wilson-Rivers (Kim Rivers, a/k/a Kimberly S.

Wilson), Candiss Young, and 4CSons Group, LLC d/b/a 4Sight Property Management

are DISMISSED.
